THEA=•                 ENEP         GENERAL
                           OF TEXAS




Honorable Dorsey B. Rardeman
Chairman, Finance Committee
State Senate
Austin,  Texas
                                           Opinion     No. C-449
                                           Re:    Validity    of a "rider"    con-
                                                  tained in Article      V of
                                                  House Bill 12, General Ap-
Dear Senator    ,Hardeman:                        propriation    Act.
        you have .requested   an opinion on, the validity  o,f the
following   language c~ontained in a "rider"    in Article V of
House Bill 12 of the 59th Legislature,      General Appropriation
Bill:
                 "Interpretation        of Legislative      intent    a8
        it relates        to the funds appropriated           In this
        Act and the conditions,             limitations     and pro-
        cedures      relating     thereto     shall be the respon-
        sibility       of the Attdrney General.           In the
        event of controversies            'or 'conflicts    of inter-
        pretation,        final determination         of Legislative
        intent      shall be made through opinions             or rul-
        ings by the Attorney General and the Comptrol-
        ler of Public Accounts is directed                to follow
        such opinions         or rulingsin        the payment of
        claims frotn,the         fmds appropriated        in this
        Act. "
         In determining    the validity    of the above-quoted       language
of a "rider"     in the General Appropriat.ion     Bi,ll, we are govern-
ed by the principles      of lath announced inthe       authoritie's    cited
in Attorney General's      Opinions C-43 and.C-447.          These prin-
ciples   are as followsr      General legisla.tion    cannot be included
withina     general appropriation      bill '2 Moore v. Sheppard,       144
Tex. 537, 192 S.W.2d 599 (1946); a,"rider"           in a general      appro-
priation    bill cannot repeal,     modify or amend an existin gener-
al law - Conley v:Daughters         of the Republic,     106 Tex. %0, 156
S.W. 197 1 13        Li d         Fi 1       2T      451, 49 S.W. 578
 (1899); slaze ?f Bt~e~,Vj7,T~xeyiG~.(l~~;).


                                        -2130-
Hon. Doreey B. Rardeman,         Page 2 (C~449)


         It is the duty of the Attorney General as the chief. legal
officer    of the State to give legal advice in the form of opin-
ions to the Governor, heads of the various departments,
boards and commissions and State institutions,        and committees
of the Legislature,      and to represent  the State and the various
State boards, departments      and commissions in civil    actions.
Article    IV, Section 22 of the Constitution     of Texas; Chapter 4,
Title 70, Revised Civil Statutes.of,Texas.        1925 (Articles    4394-
4413, V.6.S.);     Terre11 v. Sparks,‘lO&Tex:     151;,135~S.W. 51g-
 (1911); Brady v. Brooks, gg Tex. 366, 8g S .W. 1053 (1905).
         The various State departments,          boards and commissions,
when performing       their official    duties,    act as agencies   of the
State.     Therefore,      such agencies do not have such a justiclable
Interest     as would authorize      one State agency to maintain      a suit
against    another State agency , since such a suit would, in ef,-
f+;+;ifconstitute       the State of Texas maintaining      a suit against
             See Dallas Independent      School District    v. Edgar, 255
F.2d 455 (5th Circuit          1996    Da11     Independent   school Dlstric  t
v. Edgar, 328 S.W.2d 401 (Tii.ci v .A&;p; 1959) #
        In recognizing   the responsiblllty       of the Attorney General
to advise county officials    regarding     their   duties,   the Court
in Wichita County v., Robinson, 155 Tex. 1, 276 S.W.2d 509, held
that a county was not entitled     to recover from a county official
compensation   which had been paid such county official          under an
invalid   act where the compensation      had beenpald      him in reliance
upon the advice of the Attorney      General.
          In view of the foregoing,          It 1s the established           law in
this State that it la the responsibility                 of the Attorney General
to settle    controversies      between agenclee         of the State.         The
language of the “rider”         involved in your regueot differe;                there-
fore, from the “rider” Involved In Attorney General’s                      Opinion
c-447. The “rider”         construed    In Attorney General’8            Opinion C-447
modified the exletlng        law by making the Comptroller               of Public
Accounts the fact finding agency             for all expenditures           of State
funds.     On the other hand, the 'rider" involved,in                   your request
merely make0 a declaration           of the reeponrlblllty           of the Attor-
ney Qeneral,     which rerponelbllity          hsa heretofore        been eetablleh-
ed by the constitutional          and rtatutory      provielonr       of the State,
and ,judlolally drternlned         by the court8 of this State’.               There-
fore, the “rider”       Involved In this request              doer not attempt to
amend, modify or repeal any exleting              State law.         Since the
 “rider” conrtltuter       merely a declaration          of exletlng      law, you
are advised that      no change in the’ exletlng              law will occur by ,%I;
ther the exclusion       or inclueion      of the provision8          of the “rider”
involved in your request.            Therefore,    It 1s within the sound
dlrcretlon    o? the Leglelature         to determine         whether such a

                                         -2131-
.   .



        Hon. Dorsey B. Rardeman,         page 3 (C-449)


        declaration     should   or should     not be made.

                                              SUMMARY

                         A "rider"    declaring     that in the event of
                 controversies       or conflicts       between agencies       of
                 the State as they relate           to expenditure         of funds
                 appropriated       by a general      appropriation        bill, It
                 is the responsibility           of the Attorney General to
                 determine     the legislative        intent,      does not modify,
                 amend or repeal any existing              legislation      and is
                 consistent      with the present        general     law.    Such
                 language constitutes          merely a declaration          by the
                 Legislature       of the already       existing     law.    Whether
                 such harmless       declaration      should or should not be
                 made is within the sound discretion                  of the Legis-
                 lature.
                                                   Yours very        truly,
                                                   WAGGONER CARR
                                                   Attorney General




                                                         Assistant
        JR:ms
        APPROVED:
        OPINION COMMITTEE
        W. V. Geppert,      Chairman
        J. C. Davis
        Pat Bailey
        Jack Goodman
        W. 0. Shultz
        APPROVEDFOR THE ATTORNEYGENERAL
        By: Stanton Stone




                                                -2132-